Black, J.
The overruling of the appellant’s motion for a new tidal is alone assigned as error. In the motion for a new trial causes were stated as follows: “(1) The judgment of the court is contrary to the evidence; (2) the judgment of the court is not sustained by the evidence in this cause; (3) the judgment of the court is contrary to law.” The statute prescribing the cases in which a new trial may be granted in a civil action does not recognize as a cause fox a new trial any of the reasons stated in this motion. §568 Burns 1894, §559 Homer 1891.
Judgment affirmed.